Exhibit 10.22

 

 

ENERGY XXI SERVICES, LLC
EMPLOYEE SEVERANCE PLAN

(Amended and Restated August 11, 2010)

 

 

 

 

I.

 

DEFINITIONS AND CONSTRUCTION

 

1.1          Definitions. Where the following words and phrases appear in the
Plan, they shall have the respective meanings set forth below, unless their
context clearly indicates to the contrary.

 

(a)           "Base Salary" shall mean the annual rate of base compensation paid
by the Company to a Covered Employee (including amounts which the Covered
Employee could have received in cash had he not elected to contribute to an
employee benefit plan maintained by the Company), excluding overtime pay,
bonuses, employee benefits, automobile allowances, added premiums,
differentials, and all forms of incentive compensation. Base Salary shall be
determined effective as of the date of the Covered Employee's termination. A
"Month's Base Pay" shall mean Base Salary divided by twelve .

 

(b)          "Board" shall mean the Board of Directors of Energy XXI (Bermuda)
Limited.

 

(c)           "Bonus" shall mean the annual bonus paid by the Company to a
Covered Employee.

 

(d)           "Change of Control" shall be deemed to have occurred upon any of
the following events:

 

(1)         a merger of Energy XXI (Bermuda) Limited with another entity, a
consolidation involving Energy XXI (Bermuda) Limited, or the sale of all or
substantially all of the assets of Energy XXI (Bermuda) Limited to another
entity if, in any such case, (i) the holders of equity securities of Energy XXI
(Bermuda) Limited immediately prior to such transaction or event do not
beneficially own immediately after such transaction or event equity securities
of the resulting entity entitled to 50% or more of the votes then eligible to be
cast in the election of directors generally (or comparable governing body) of
the resulting entity in substantially the same proportions that they owned the
equity securities of Energy XXI (Bermuda) Limited immediately prior to such
transaction or event or (ii) the persons who were members of the Board
immediately prior to such transaction or event shall not constitute at least a
majority of the board of directors of the resulting entity immediately after
such transaction or event;

 

(2)           the dissolution or liquidation of Energy XXI (Bermuda) Limited;

 

(3)           when any person or entity, including a "group" as contemplated by
Section 13(d)(3) of the Securities Exchange Act of 1934, acquires or gains
ownership or control (including, without limitation, power to vote) of more than
50% of the combined voting power of the outstanding securities of Energy XXI
(Bermuda) Limited; or

 

 

 

 

(4)           as a result of or in connection with a contested election of
directors, the persons who were members of the Board immediately before such
election shall cease to constitute a majority of the Board.

 

For purposes of the preceding sentence, (i) "resulting entity" in the context of
a transaction or event that is a merger, consolidation or sale of all or
substantially all assets shall mean the surviving entity (or acquiring entity in
the case of an asset sale) unless the surviving entity (or acquiring entity in
the case of an asset sale) is a subsidiary of another entity and the holders of
common stock of Energy XXI (Bermuda) Limited receive capital stock of such other
entity in such transaction or event, in which event the resulting entity shall
be such other entity, and (ii) subsequent to the consummation of a merger or
consolidation that does not constitute a Change of Control, Energy XXI (Bermuda)
Limited shall refer to the resulting entity and the term "Board" shall refer to
the board of directors (or comparable governing body) of the resulting entity.

 

(e)           "Code" means the Internal Revenue Code of 1986, as amended.

 

(f)           "Committee" shall mean the committee appointed by the Company to
administer the Plan.

 

(g)           "Company" shall mean Energy XXI Services, LLC.

 

(h)           "Covered Employee" shall mean any individual who is a regular
full-time employee of the Company on the Effective Date of the Plan, or any
individual employed as a regular full-time employee of the Company after the
Effective Date of the Plan who has completed six months of service. "Covered
Employee" shall not include any employee who is eligible for severance under any
other contract or arrangement with the Company or Energy XXI (Bermuda) Limited.

 

(i)           "Disability" shall mean either (1) an inability of the Covered
Employee to engage in any substantial gainful activity by reason of any
medically determinable physical mental impairment that can be expected to result
in death or can be expected to last for a continuous period of not less than 12
months or (2) the receipt of income replacements by the Covered Employee, by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, for a period of not less than 3 months under the
Company's accident and health plan.

 

(j)           "Effective Date" shall mean January 1, 2008; amended and restated
August ___ ,2010 to be retroactively effective January 1, 2008.

 

 

 

 

(k)           "Good Reason" shall mean the occurrence after a Change of Control
of any of the following events or conditions: (1) a reduction in the Covered
Employee's combined Base Salary and bonus opportunity of more than 10%, (2) a
significant change in the Covered Employee's duties and/or responsibilities
resulting in a change of status, title, and/or level of position within the
organization, (3) a material reduction in benefits without substitution of
benefits that are substantially comparable in the aggregate, or (4) the
permanent relocation of a Covered Employee's principal place of employment with
the Company to a location that is more than 40 miles from such Covered
Employee's prior principal place of employment.

 

(l)           "Involuntary Termination" shall mean any termination, on or after
the Effective Date, of a Covered Employee's employment with the Company which
does not result from a voluntary resignation or retirement or other termination
by the Covered Employee; provided, however, the term "Involuntary Termination"
shall not include: Plan.

 

(1) a Termination for Cause;

 

(2) a termination as a result of the Covered Employee's death;

 

(3) any termination as the result of the Covered Employee's Disability;

 

(4) a termination by the Covered Employee for Good Reason; or

 

(5) any termination which the Company expects to be of short duration and
pursuant to which the Covered Employee is subject to reemployment with the
Company within a reasonable period of time (as determined by the Committee).

 

(m)         "Plan" shall mean the Energy XXI Services, LLC Employee Severance
Plan.

 

(n)         "Termination for Cause" shall mean any termination of a Covered
Employee's employment with the Company by reason of the Covered Employee's (1)
conviction of any felony or of a misdemeanor involving moral turpitude, (2)
material failure to perform his duties or responsibilities in a manner
satisfactory to the Company, (3) engagement in conduct which is injurious
(monetarily or otherwise) to the Company or any of its affiliates (including,
without limitation, misuse of the Company's or an affiliate's funds or other
property), (4) engagement in business activities which are in conflict with the
business interests of the Company, (5) insubordination, (6) engagement in
conduct which is in violation of the Company's safety rules or standards or
which otherwise causes injury to another employee or any other person, (7)
engagement in conduct which is in violation of any policy or work rule of the
Company or (8) engagement in conduct which is in violation of the Company's
guidelines for appropriate employee conduct or which is otherwise inappropriate
in the office or work environment. Termination for Cause shall be determined in
the sole good-faith discretion of the Committee.

 

 

 

 

1.2          Number and Gender. Wherever appropriate herein, word used in the
singular shall be considered to include the plural and the plural to include the
singular. The masculine gender, where appearing in this Plan, shall be deemed to
include the feminine gender.

 

1.3          Headings. The headings of Articles and Sections herein are included
solely for convenience and if there is any conflict between such headings and
the text of the Plan, the text shall control.

 

II.

 

SEVERANCE BENEFITS

 

2.1          Severance Benefits. Subject to the provisions of Section 2.2
hereof, if a Covered Employee's employment is subject to an Involuntarily
Termination within one (1) year after a Change of Control or if the Covered
Employee terminates his employment with the Company for Good Reason within one
(1) year after a Change of Control, and such Covered Employee is not entitled to
severance benefits under an individual contract, agreement or arrangement, then
the Covered Employee shall be entitled to severance benefits as provided in this
Section 2.1. A Covered Employee's entitlement to severance benefits under the
Plan depends upon the Covered Employee's employment classification as follows:

 

(A)          Senior Vice Presidents/Executive Vice Presidents. Covered Employees
classified by the Company as senior vice presidents or executive vice presidents
will be entitled to severance benefits if the Covered Employee's employment with
the Company is subject to an Involuntary Termination within one (1) year after a
Change of Control or if the Covered Employee terminates his employment with the
Company for Good Reason within one (1) year after a Change of Control as
follows:

 

(1)          The Company shall pay the Covered Employee an amount equal to the
sum of (i) two (2) times the Covered Employee's then current Base Salary and
(ii) the average of the Covered Employee's Bonuses, if any, earned by the
Covered Employee with respect to the two most recent fiscal years ending on or
before the date of the Covered Employee's termination; provided, however, that
for purposes of determining the amount described in clause (ii) of this
sentence, (x) if the Covered Employee was not employed by the Company at any
time during the earlier of such two fiscal years, then the amount described in
such clause shall be equal to the greater of the Bonus, if any, earned by the
Covered Employee with respected to the most recent fiscal year ending on or
before the date of such termination or the Covered Employee's target annual
bonus, and (y) if the Covered employee was not employed by the Company at any
time during either of such two fiscal years, then the amount described in such
clause shall be equal to the Covered Employee's target annual bonus for the
fiscal year in which such termination occurs. The Covered Employee shall receive
the foregoing as a lump sum cash payment, payable as follows: If no release
under Paragraph 2.3 is required, payment shall be made on or before the 30th day
immediately following the Covered Employee's termination; if a release under
Paragraph 2.3 is required, payment shall be made on or before the 30th day
immediately following the date of the release, but in no event more than 70 days
immediately following the Covered Employee's termination.

 

 

 

 

(2)          The Company shall cause the Covered Employee and his or her
dependents who were covered under Company's medical and dental benefit plans on
the day prior to the Covered Employee's termination to continue to be covered
under such plans throughout the one (1) year beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA").

 

(B)           Management Committee Members/Vice Presidents. Covered Employees
classified by the Company as a management committee member or vice president
will be entitled to severance benefits. if the Covered Employee's employment is
subject to an Involuntary Termination within one (1) year after a Change of
Control or if the Covered Employee terminates his employment with the Company
for Good Reason within one (1) year after a Change of Control as follows:

 

(1)           The Company shall pay the Covered Employee an amount equal to the
sum of (i) one and a half (1.5) times the Covered Employee's then current Base
Salary and (ii) the average of the Covered Employee's Bonuses, if any, earned by
the Covered Employee with respect to the two most recent fiscal years ending on
or before the date of the Covered Employee's termination; provided, however,
that for purposes of determining the amount described in clause (ii) of this
sentence, (x) if the Covered Employee was not employed by the Company at any
time during the earlier of such two fiscal years, then the amount described in
such clause shall be equal to the greater of the Bonus, if any, earned by the
Covered Employee with respected to the most recent fiscal year ending on or
before the date of such termination or the Covered Employee's target annual
bonus, and (y) if the Covered employee was not employed by the Company at any
time during either of such two fiscal years, then the amount described in such
clause shall be equal to the Covered Employee's target annual bonus for the
fiscal year in which such termination occurs. The Covered Employee shall receive
the foregoing as a lump sum cash payment, payable as follows: If no release
under Paragraph 2.3 is required, payment shall be made on or before the 30th day
immediately following the Covered Employee's termination; if a release under
Paragraph 2.3 is required, payment shall be made on or before the 30th day
immediately following the Effective Date of the release, but in no event more
than 70 days immediately following the Covered Employee's termination.

 

(2)           The Company shall cause the Covered Employee and his or her
dependents who were covered under Company's medical and dental benefit plans on
the day prior to the Covered Employee's termination to continue to be covered
under such plans throughout the one (1) year beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA").

 

 

 

 

(C)           Senior Technical Staff. Covered Employees classified by the
Company as senior technical staff will be entitled to severance benefits if the
Covered Employee's employment is subject to an Involuntary Termination within
one (1) year after a Change of Control or if the Covered Employee terminates his
employment with the Company for Good Reason within one (1) year after a Change
of Control as follows:

 

(1)          The Company shall pay the Covered Employee an amount equal to the
sum of (i) one (1) times the Covered Employee's then current Base Salary and
(ii) the average of the Covered Employee's Bonuses, if any, earned by the
Covered Employee with respect to the two most recent fiscal years ending on or
before the date of the Covered Employee's termination; provided, however, that
for purposes of determining the amount described in clause (ii) of this
sentence, (x) if the Covered Employee was not employed by the Company at any
time during the earlier of such two fiscal years, then the amount described in
such clause shall be equal to the greater of the Bonus, if any, earned by the
Covered Employee with respected to the most recent fiscal year ending on or
before the date of such termination or the Covered Employee's target annual
bonus, and (y) if the Covered employee was not employed by the Company at any
time during either of such two fiscal years, then the amount described in such
clause shall be equal to the Covered Employee's target annual bonus for the
fiscal year in which such termination occurs. The Covered Employee shall receive
the foregoing as a lump sum cash payment, payable as follows: If no release
under Paragraph 2.3 is required, payment shall be made on or before the 30th day
immediately following the Covered Employee's termination; if a release under
Paragraph 2.3 is required, payment shall be made on or before the 30th day
immediately following the Effective Date of the release, but in no event more
than 70 days immediately following the Covered Employee's termination.

 

(2)         The Company shall cause the Covered Employee and his or her
dependents who were covered under Company's medical and dental benefit plans on
the day prior to the Covered Employee's termination to continue to be covered
under such plans throughout the one (1) year beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA").

 

(D)         Non-Technical/Administrative and Professional Staff. Covered
Employees classified by the Company as non-technical/administrative and
professional staff will be entitled to severance benefits if the Covered
Employee's employment is subject to an Involuntary Termination within one (1)
year after a Change of Control or if the Covered Employee terminates his
employment with the Company for Good Reason within one (1) year after a Change
of Control as follows:

 

 

 

 

(1)          The Company shall pay the Covered Employee an amount equal to the
sum of (i) a minimum of three (3) Month's Base Pay at the Covered Employee's
then current Base Salary up to a maximum of twelve (12) Month's Base Pay at the
Covered Employee's then current Base Salary, as determined in the sole
discretion of the Committee and (ii) the average of the Covered Employee's
Bonuses, if any, earned by the Covered Employee with respect to the two most
recent fiscal years ending on or before the date of the Covered Employee's
termination; provided, however, that for purposes of determining the amount
described in clause (ii) of this sentence, (x) if the Covered Employee was not
employed by the Company at any time during the earlier of such two fiscal years,
then the amount described in such clause shall be equal to the greater of the
Bonus, if any, earned by the Covered Employee with respected to the most recent
fiscal year ending on or before the date of such termination or the Covered
Employee's target annual bonus, and (y) if the Covered employee was not employed
by the Company at any time during either of such two fiscal years, then the
amount described in such clause shall be equal to the Covered Employee's target
annual bonus for the fiscal year in which such termination occurs. The Covered
Employee shall receive the foregoing as a lump sum cash payment, payable as
follows: If no release under Paragraph 2.3 is required, payment shall be made on
or before the 30th day immediately following the Covered Employee's termination;
if a release under Paragraph 2.3 is required, payment shall be made on or before
the 30th day immediately following the Effective Date of the release, but in no
event more than 70 days immediately following the Covered Employee's
termination.

 

(2)          The Company shall cause the Covered Employee and his or her
dependents who were-covered under Company's medical and dental benefit plans on
the day prior to the Covered Employee's termination to continue to be covered
under such plans throughout the one (1) year beginning on the date of such
termination by reimbursing the Covered Employee for the cost of such coverage;
provided, however, that such coverage shall terminate if and to the extent the
Covered Employee becomes eligible to receive medical or dental coverage from a
subsequent employer (and any such eligibility shall be promptly reported to the
Company by the Covered Employee). The provision of medical and dental benefits
shall start and run concurrently with any continuation coverage as may be
elected by the Covered Employee under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA").

 

2.2          Other Severance Arrangements. Severance payments provided herein
shall be subject to any required tax withholding. If a Covered Employee is
entitled to severance benefits under an individual contract, agreement or
arrangement and does not waive such entitlement to severance benefits under such
contract, agreement or arrangement, such Covered Employee shall not be entitled
to any severance benefits pursuant to the Plan but shall instead be entitled to
severance benefits in such amount and form as are provided pursuant to the terms
of such contract, agreement or arrangement (which contract, agreement or
arrangement is hereby incorporated by reference and made a part of this Plan).

 

 

 

 

2.3          Release and Full Settlement. As a condition to the receipt of any
severance benefits hereunder, the Company, in its sole discretion, may require a
Covered Employee whose employment by the Company has been subject to an
Involuntary Termination or if the Covered Employee terminates his employment
with the Company for Good Reason to first execute a release, in the form
established by the Company, releasing the Company, its shareholders, partners,
officers, directors, employees, attorneys and agents from any and all claims and
from any and all causes of action of any kind or character, including but not
limited to all claims or causes of action arising out of such Covered Employee's
employment with the Company or the termination of such employment, and the
performance of the Company's obligations hereunder and the receipt of the
benefits provided hereunder by such Covered Employee shall constitute full
settlement of all such claims and causes of action.

 

2.4           Confidential Information. In consideration of the receipt of
severance benefits hereunder, each Covered Employee agrees that he will not,
without the prior written consent of the Company, for a period of three (3)
years following the Covered Employee's termination date, except as may be
required by any competent legal authority, use or disclose to any person, firm,
subsequent employer, or legal authority, any 'confidential or proprietary
information, record, or trade secret related to the Company or any of its
subsidiaries for any purpose, and that such Covered Employee shall return all
copies of such information to the Company no later than the termination date.
The Covered Employee acknowledges that the promise to keep confidential the
Company's information is a valuable incentive to the Company for providing
severance benefits under this Plan, that the Company would be irreparably harmed
by the use or disclosure of its confidential information in violation of this
Paragraph 2.4, and that the Company may enforce the provisions of this paragraph
through the seeking of injunctive relief.

 

2.5          Non-Solicitation. In consideration of receipt of any severance
benefits hereunder, each Covered Employee agrees that, for a period of one (l)
year following the Covered Employee's termination date, the Covered Employee
will not, directly or indirectly, in any manner or capacity induce any person to
discontinue his or her employment in the Company or the Company's successor or
to interfere with the business of the Company or the Company's successor.

 

2.6           Liquidated Damages. If a Covered Employee who has received
severance benefits pursuant to Section 2.1 above is found by the Committee to be
in violation of the confidentiality and/or non-solicitation provisions as
described in Sections 2.4 and 2.5 above, then the Covered Employee shall be
required to repay to the Company as liquidated damages the full amount of
severance received by the Covered Employee. Any payment required pursuant to
this Section shall be due and payable in a single lump sum within 30 days of
written notice to such Covered Employee of such Committee's finding.

 

2.7          Repayment Upon Reemployment. If a Covered Employee who has received
severance benefits pursuant to Section 2.1 above is reemployed by the Company
other than on a temporary or part-time basis or as an independent contractor, he
shall be required to repay to the Company the following amount:

 

(a)          The severance amount paid to him by the Company incident to his
Involuntary Termination or termination by him for Good Reason within one (l)
year after a Change of Control; minus

 

 

 

 

(b)          The amount of Months' Base Pay that he would have received from the
Company between the date of his termination and the date of his reemployment by
the Company had he remained employed by the Company during such period.

 

Any repayment required pursuant to this Section shall be made in a single lump
sum within thirty days of the Covered Employee's reemployment with the Company;
provided, however, that the Company, in its sole discretion, may permit the
Covered Employee to tender such repayment by payroll deductions over such period
of time as the Company may determine.

 

2.8           Payments Subject to Section 409A of the Code. Notwithstanding
anything herein to the contrary, if any amounts payable hereunder are reasonably
determined by the Committee to be "nonqualified deferred compensation" payable
to a "specified employee" upon "separation from service" (within the meaning of
Section 409A of the Code) then such amounts that would otherwise be payable upon
separation from service shall be held and not be paid by the Company upon
separation from service, but shall be paid as soon as administratively feasible
following the earlier of: (i) the first day that is six months following the
Participant's separation from service; or (ii) Participant's date of death. Any
such distribution or payment otherwise payable to the Participant pursuant to
the terms of the Plan within the period described in the immediately preceding
sentence following the Participant's separation from service with the Company
will accrue and will be payable in a lump sum payment, with interest at the
prime rate as published in the Wall Street Journal, on the payment date set
forth in the immediately preceding sentence.

 

III.

 

ADMINISTRATION OF PLAN

 

3.1          Plan Administration. For the purposes of the Plan and the Employee
Retirement Income Security Act of 1974, as amended, the plan administrator and
named fiduciary of the Plan is the Committee. The Committee shall hold such
meetings and establish such rules and procedures as may be necessary to enable
it to discharge its duties hereunder. All actions of the Committee shall be
recorded by a secretary who need not be a Committee member. The Committee shall
have all powers necessary or proper to administer the Plan and to discharge its
duties under the Plan, including, but not limited to, the following powers:

 

(a) To make and enforce such rules and regulations as it may deem necessary or
proper for the orderly and efficient administration of the Plan;

 

(b) To interpret the Plan, its interpretation thereof in good faith to be final
and conclusive on all persons claiming benefits under the Plan;

 

(c) To authorize the payment of benefits under the Plan;

 

(d) To prepare and distribute information explaining the Plan;

 

(e) To appoint or employ persons to assist in the administration of the Plan;
and

 

 

 

 

(f) To obtain such information as is necessary for the proper administration of
the Plan.

 

The Committee may allocate to others certain aspects of the management,
operation and responsibilities of the Plan, including the employment of advisors
and the delegation of any ministerial duties or functions to qualified
individuals. The Company agrees to indemnify the members of the Committee
against all liabilities, damages, costs and expenses (including attorneys' fees
and amounts paid in settlement of any claims approved by the Company) occasioned
by any act ·or omission to act in connection with the Plan if such act or
omission was in good faith.

 

3.2           Claims Review. The Committee will advise each Covered Employee of
any Plan benefits to which the Covered Employee is entitled. If the Covered
Employee believes that the Committee has failed to advise him or her of any Plan
benefits to which he or she is entitled, then the Covered Employee may file a
written claim with the Committee. The Committee shall review such claim and
respond thereto within a reasonable time after receiving the claim. In any case
in which a Covered Employee's claim for Plan benefits is denied or modified, the
Committee shall:

 

(a) state the specific reason for the denial or modification;

 

(b) provide specific reference to pertinent Plan provisions on which the denial
or modification is based;

 

(c) provide a description of any additional material or information necessary
for the Covered Employee or his representative to perfect the claim and an
explanation of why such material or information is necessary; and

 

(d) explain the Plan's claim review procedure as contained herein.

 

In the event the request is denied or modified, if the Covered Employee or his
representative desires to have such denial or modification reviewed, he must,
within sixty days following receipt of the notice of such denial or
modification, submit a written request for review by the Committee of its
initial decision. Within sixty days following such request for review the
Committee shall render its final decision in writing to the Covered Employee or
his representative stating specific reasons for such decision. If special
circumstances require an extension of such sixty-day period, the Committee's
decision shall be rendered as soon as possible, but not later than 120 days
after receipt of the request for review. If an extension of time for review is
required, written notice of the extension shall be furnished to the Covered
Employee or representative prior to the commencement of the extension period.

 

 

 

 

IV.

 

GENERAL PROVISIONS

 

4.1           Funding. The benefits provided herein shall be unfunded and shall
be provided from the Company's general assets.

 

4.2           Cost of Plan. The entire cost of the Plan shall be borne by the
Company and no contributions shall be required of the Covered Employees.

 

4.3           Plan Year. The Plan shall operate on a plan year consisting of the
twelve consecutive month period commencing on January 1 of each year.

 

4.4           Amendment and Termination. The Plan may be amended from time to
time, or terminated and discontinued, at any time, in each case at the
discretion of the Board or Committee. A Plan amendment shall be effected by
adoption of the Board or Committee of a resolution setting forth such amendment
and by execution by the Company's president or his delegatee of a written
instrument of Plan amendment. Plan termination shall be effected by adoption by
the Board or Committee of a resolution to terminate the Plan and by execution of
the Company's president or his delegatee of a written instrument of Plan
termination.

 

4.5          Not Contract of Employment. The adoption and maintenance of the
Plan shall not be deemed to be a contract of employment between the Company and
any person or to be consideration for the employment of any person. Nothing
herein contained shall be deemed to give any person the right to be retained in
the employ of the Company or to restrict the right of the Company to discharge
any person at any time nor shall the Plan be deemed to give the Company the
right to require any person to remain in the employ of the Company or to
restrict any person's right to terminate his employment at any time.

 

4.6          Severability. Any provision in the Plan that is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

4.7          Nonalienation. Covered Employees shall not have any right to
pledge, hypothecate, anticipate or assign benefits or rights under the Plan,
except by will or the laws of descent and distribution.

 

4.8          Governing Law. The Plan shall be interpreted and construed in
accordance with the laws of the State of Texas except to the extent preempted by
federal law.

 

4.9          No Guarantee of Tax Consequences. The Covered Employee shall be
solely responsible for and liable for any tax consequences (including but not
limited to any interest or penalties) as a result of participation in the Plan.
Neither the Board, nor the Company nor the Committee makes any commitment or
guarantee that any federal, state or local tax treatment will apply or be
available to any person participating or eligible to participate hereunder and
assumes no liability whatsoever for the tax consequences to the Covered
Employees.

 

 

 

 

IN WITNESS WHEREOF, the Company has executed this amended and restated Plan this
11th day of AUGUST, 2010.

 

  ENERGY XXI SERVICES, LLC         By: /s/ JOHN D. SCHILLER JR.   Printed Name:
  Title:      

 

 

 

 